Citation Nr: 0517812	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for loss of teeth for 
compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran requested that he be afforded a hearing in 
December 2003.  The veteran was informed in February 2005 
that he was scheduled for a Board hearing at the RO in April 
2005.  The veteran failed to appear for his hearing.  
Consequently, the veteran's request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2004).  


FINDING OF FACT

There is no evidence that the veteran's missing teeth are not 
replaceable or that loss of teeth is the result of bone loss 
through trauma or disease other than periodontal disease, 
which is in turn attributable to military service.  


CONCLUSION OF LAW

Service connection for loss of teeth for compensation 
purposes is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 4.150 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from July 1969 to November 
1971.  The veteran submitted an informal claim for disability 
compensation benefits in October 2001.  He claimed that he 
was involved in a motor vehicle accident in service and that 
VA provided payment for the replacement of his teeth after 
service.  He indicated that several of the replaced teeth had 
since fallen out and needed replacement because he was having 
problems chewing fibrous foods.  He desired service 
connection for his teeth as part of his previously service-
connected residuals of the motor vehicle accident.  

The veteran's service medical records (SMRs) revealed that he 
was involved in a motor vehicle accident in April 1971.  He 
was diagnosed with numerous injuries including a fracture of 
the right maxilla.  The veteran was treated for his injuries 
from April 1971 until November 1971.  The veteran's teeth 
were not noted to be damaged at that time.  The veteran was 
discharged in November 1971.  His DD214 noted that the reason 
for his discharge was physical disability.

The veteran was afforded an oral examination by a dentist in 
October 1973.  The veteran was noted to have no limitation of 
motion of mouth opening.  There was no apparent loss of bone 
or tooth structure as a result of injury to the jaw.  There 
was normal occlusion and no loss of masticatory function as a 
result of the accident.  The veteran reported no pain or 
discomfort to his jaw.  

A dental rating was accomplished in August 1974.  The 
examiner at that time noted that there was no evidence of 
dental trauma to teeth for service connection for treatment 
purposes.  

A record of urgent care from VA dated in March 1999 reveals 
that the veteran broke one of his teeth that month and was 
treated for an abscess on the roof of his mouth.

Outpatient treatment reports from VA dated from October 2001 
to November 2001 and from July 2003 to August 2003 do not 
reveal that the veteran received any treatment for his teeth.  

The VA medical center in Madison requested that a dental 
trauma rating for the veteran be obtained in December 2002.  

The veteran was scheduled for a dental and oral examination 
in July 2004 for which he failed to report.  When VA 
telephoned the veteran, he indicated that he had been 
partying and did not remember being called earlier and 
reminded of the examination.

II. Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, not for compensation purposes.  
38 C.F.R. § 3.381 (2004).

Service connection for loss of teeth can be established for 
compensation purposes if the loss is due to the loss of the 
body of the maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).  Ratings for 
such a loss apply only to bone loss through trauma or disease 
such as osteomyelitis and not to the loss of the alveolar 
process as a result of periodontal disease.  Id.  

The veteran maintains that he suffers from residuals from his 
facial trauma from April 1971.  Specifically, he claimed that 
numerous teeth have fallen out and he has trouble masticating 
fibrous foods. 

Available service medical records show that he was involved 
in a motor vehicle accident prior to his separation from 
service in November 1971.  Of the numerous diagnoses made at 
that time, a fractured right maxilla was included.  No 
reference was made to the veteran's teeth at that time, or to 
the loss of any substance of the body of the maxilla.  

Following separation from service, the veteran was afforded 
an oral examination by a dentist in October 1973.  The 
veteran was noted to have no limitation of motion of mouth 
opening, no apparent loss of bone or tooth structure as a 
result of injury to the jaw, normal occlusion, and no loss of 
masticatory function as a result of the accident.  The 
veteran reported no pain or discomfort to his jaw.  

Additionally, a dental rating was accomplished in August 
1974.  The examiner at that time noted that there was no 
evidence of dental trauma.  

The Madison VA requested a dental rating and it appears that 
the rating was never accomplished.  The RO scheduled the 
veteran for an oral and dental examination in July 2004 for 
which he failed to report.  Other than partying and 
forgetfulness due to the veteran getting "blitzed," no 
explanation has been given for the veteran's absence.  

In this regard, the regulations provide, in pertinent part:

(a)  General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. ... 

(b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.

38 C.F.R. § 3.655 (2004).

The Board finds that partying and getting "blitzed" does 
not amount to good cause for failure to report to the 
scheduled examination.  Therefore, it may not be said that 
there was good cause for his absence from the examination.  
Because this is an original claim for compensation, the 
regulation requires that VA adjudicate the case on the 
available record.  

As noted above, there is no objective indication in the 
record that the veteran's teeth were affected by the motor 
vehicle accident in service.  All the available medical 
evidence indicates that there was no dental trauma to the 
veteran's teeth.  While the medical evidence does show that 
the veteran experienced damage to the maxilla during service, 
loss of the body of the maxilla is not shown.  Consequently, 
absent a showing of any dental trauma to the veteran's teeth 
that resulted in irreplaceable missing teeth, or loss of body 
of the maxilla due to trauma or disease other than 
periodontal disease, a grant of service connection is not 
warranted.  The absence of evidence showing such a problem 
causes the Board to conclude that the preponderance of the 
evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for loss of teeth for compensation 
purposes.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  

The Board notes that the veteran has alleged that his current 
dental problems are related to his service-connected 
residuals of a motor vehicle accident in service.  While the 
veteran is capable of providing information regarding the 
current condition of his teeth, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in February 2002 and informed him 
of the evidence/information necessary required to 
substantiate his claim.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence of post-service treatment.  
The RO also wrote to the veteran in June 2003 and advised him 
of the information that had been obtained and of the evidence 
that VA was attempting to obtain.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although all notices required by the 
VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The veteran was scheduled for a VA oral and dental 
examination for which he failed to report.  His military 
records and VA records were obtained and associated with the 
claims file.  The veteran was scheduled for a hearing for 
which he failed to appear.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).




ORDER

Entitlement to service connection for loss of teeth for 
compensation purposes is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


